UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6878



G. GRAY,

                                             Plaintiff - Appellant,

           versus


RON ANGELONE; GEORGE DEEDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-194-R)


Submitted:   December 11, 1997          Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


G. Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

orders denying relief on his 42 U.S.C. § 1983 (1994) complaint

under 28 U.S.C.A. § 1915A (West Supp. 1997), and denying his motion

for reconsideration. We have reviewed the record and the district

court's orders and opinion and find that this appeal is frivolous.
Accordingly, we dismiss the appeal on the reasoning of the district

court. Gray v. Angelone, No. CA-97-194-R (W.D. Va. Apr. 30 & June
5,1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2